Name: 2011/280/EU: Commission Decision of 16Ã May 2011 on repealing Decision 2003/796/EC on establishing the European Regulators Group for Electricity and Gas
 Type: Decision
 Subject Matter: electrical and nuclear industries;  European construction;  energy policy;  EU institutions and European civil service
 Date Published: 2011-05-17

 17.5.2011 EN Official Journal of the European Union L 129/14 COMMISSION DECISION of 16 May 2011 on repealing Decision 2003/796/EC on establishing the European Regulators Group for Electricity and Gas (2011/280/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Whereas: (1) Commission Decision 2003/796/EC (1) established a European Regulators Group for Electricity and Gas to facilitate consultation, coordination and cooperation between the regulatory bodies in the Member States, and between these bodies and the Commission, with a view to consolidating the internal market and ensuring the consistent application in all Member States of Directive 2003/54/EC of the European Parliament and of the Council of 26 June 2003 concerning common rules for the internal market in electricity (2), Directive 2003/55/EC of the European Parliament and of the Council of 26 June 2003 concerning common rules for the internal market in natural gas (3) and Regulation (EC) No 1228/2003 of the European Parliament and of the Council of 26 June 2003 on conditions for access to the network for cross-border exchanges in electricity (4). (2) In order to enhance the cooperation between national regulatory bodies and to contribute further towards the effective functioning of the internal markets in electricity and natural gas, an Agency for the Cooperation of Energy Regulators was established by Regulation No (EC) 713/2009 of the European Parliament and of the Council. (5). (3) The Agency for the Cooperation of Energy Regulators provides a framework within which national regulatory authorities can cooperate and carry out tasks similar to those currently pursued by the European Regulatory Group for Electricity and Gas. As the Agency for the Cooperation of Energy Regulators will continue the work undertaken by the European Regulatory Group for Electricity and Gas within the framework of a more effective governance, it is therefore appropriate to repeal Decision 2003/796/EC. (4) In order to ensure that the European Regulatory Group for Electricity and Gas can finalise several pending projects, the European Regulatory Group for Electricity and Gas should be dissolved only as of 1 July 2011 so to ensure a smooth transition to the Agency for the Cooperation of Energy Regulators, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/796/EC is repealed. Article 2 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2011. Done at Brussels, 16 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 296, 14.11.2003, p. 34. (2) OJ L 176, 15.7.2003, p. 37. (3) OJ L 176, 15.7.2003, p. 57. (4) OJ L 176, 15.7.2003, p. 1. (5) OJ L 211, 14.8.2009, p. 1.